DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 Status of Application, Amendments, And/Or Claims
The addition of new claim 23 has been made of record.
Claims 2-6 and 8-23 are pending and under examination.
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8, and 11-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Bar-Shalom (IDS, Canadian application 2020200) in view of Heslet (IDS, WO 2014/128173 A1, also published as US pub No. 2016/0000875), Xu et al. (Soft. Matter, 2012, 8: 3280-3294) and Liao et al. (Drug Delivery 12: 327-342, 2005) for the reasons of record at pg. 3-8 of the office action of 3/30/2022 and as discussed below.
Claims 9-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Bar-Shalom (IDS, Canadian application 2020200) in view of Heslet (IDS, WO 2014/128173 A1, also published as US pub No. 2016/0000875), and Xu et al. (Soft. Matter, 2012, 8: 3280-3294) as applied to claims 2-6, 8, and 11-20 as above, and further in view of della Valle et al. (previously supplied, US Pat. No. 5,166,331) for the reasons of record at pg. 8-9 of the office action of 3/30/2022 and as discussed below.
It is noted that claim 2 does not require that a subject comprises any wound that requires treatment.
The instantly claimed invention is broadly drawn to a method of alleviating a chronic wound in a subject comprising administering topically to the wound a composition comprising a granulocyte-macrophage colony-stimulating factor (GM-CSF) having at least 95% sequence identity to SEQ ID. No. 2, at a concentration of 10 ug/g-300ug/g; sucralfate 5%-20% w/w; and a salt of hyaluronan, wherein the GM-CSF has a T115I substitution, wherein the substitution is positioned in accordance with the amino acid positions set forth in SEQ ID No. 1 (cl. 3), wherein the GM-CSF has a I1 17T substitution, wherein the substitution is positioned in accordance with the amino acid positions set forth in SEQ ID No. 1(cl. 4), wherein the chronic wound is a venous leg ulcer, venous foot ulcer, arterial leg ulcer, arterial foot ulcer, decubitus ulcer, pressure lesion, bedsore lesion, post-surgical ulcerous lesion, or a burn (cl. 5), further comprising evaluating the healing process of said chronic wound (cl. 6), wherein said composition 50 ug/g of said GM-CSF (cl. 11).   The method of claim 2, wherein said composition comprises 80 ug/g to 120 ug/g of said GM-CSF (Cl. 12). The method of claim 2, wherein said composition comprises 8-15% w/w of sucralfate (cl. 13).  The method of claim 2, wherein said composition comprises 20% w/w of sucralfate (cl. 14). The method of claim 2, wherein said composition comprises 0.2-1.2% w/w of salt of hyaluronan (cl. 15). The method of claim 2, wherein said composition comprises 0.2% w/w of salt of hyaluronan (cl. 16). The method of claim 2, wherein said composition is formulates as a paste (cl. 17). The method of claim 2, wherein said composition provides moisture to the chronic wound (cl. 18). The method of claim 18, wherein the moisture facilitates the method of alleviating (cl. 19). The method of claim 2, wherein the chronic wound is a venous leg ulcer, venous foot ulcer, diabetic leg ulcer, diabetic foot ulcer, arterial leg ulcer, arterial foot ulcer, decubitus ulcer, pressure lesion, bedsore lesion, post-surgical ulcerous lesion, or a burn (cl. 20), wherein the salt of hyaluronan is sodium salt (claim 21-22).

Applicants argue that a hydrogel comprising an HA salt incorporated in claim 2 is not taught by Bar-Shalom, Heslet and Xu. They argue that the reference Liao teaches HA salt but the examiner has relied only part of reference but whole document evidences the unpredictability of formulating of HA based hydrogels. They argue that Liao teaches that “[c]hanges in the ordered structure of HA can lead to major alterations in its physicochemical properties”. Therefore, they argue that one skill in the art would not have uses a salt of HA in the formulation. They argue that sucralfate makes a gel thick and sticky and having HA in the formulation would decrease viscoelasticity of the formulation that would further hinder diffusion of the GM-CSF. They argue that now they have added a new claim requiring GM-CSF in liposomes.
	Applicant’s arguments have been fully considered but they are not persuasive because the teachings of Bar-Shalom, Heslet, Xu and Liao et al are summarized and in particular, Liao et al teach that HA is a polyanionic poly saccharide that consists of N-acetyl-D-glucosamine and beta glucuronic acid. They teach that sodium salt of HA is more stable in a composition (page 329, left col.). Applicants’ argument that sucralfate makes a formulation thicker and sticky and using Lao’s teaching would decrease viscoelasticity of the formulation that would further hinder diffusion of the GM-CSF has been fully considered but they are not persuasive because one ordinary skill in the art would be able to optimize the amount of HA in the formulation to make GM-CSF diffusion overtime appropriately. Regarding applicant’s argument that they have added a new claim that requires the GM-CSF formulation in liposomes, have been fully considered and is addressed in the rejection below.
	Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Shalom (IDS, Canadian application 2020200) in view of Heslet (IDS, WO 2014/128173 A1, also published as US pub No. 2016/0000875), Xu et al. (Soft. Matter, 2012, 8: 3280-3294) and Liao et al. (Drug Delivery 12: 327-342, 2005) as applied to claims 2-6, 8, and 11-20 above, and further in view of Reher et al (WO 93/07891).
The instantly claimed invention is broadly drawn to a method of alleviating a chronic wound in any subject (may not have a chronic wound) comprising administering topically to the wound a composition comprising a granulocyte-macrophage colony-stimulating factor (GM-CSF) having at least 95% sequence identity to SEQ ID. No. 2, at a concentration of 10 ug/g-300ug/g; sucralfate 5%-20% w/w; and a salt of hyaluronan, wherein said GM-CSF is formulated in liposomes.
Bar-Shalom teaches a preparation of a medicament comprising sucralfate for topical application to the skin or to any non-gastrointestinal, non-oral mucosal surface of an animal or human (abstract). Shalom teaches to use the medicament in the forms of a powder, paste, ointment, lotion, gel, cream, salve or other forms (abstract). They teach that the composition is for facilitation of tissue regeneration process for irritation, burns, ulceration of skin, connective tissue or non-GI, non-oral mucosa (abstract). Shalom teaches that sucralfate can be used as tissue regenerative, anti-allergic, anti-infective, antiviral, immunomodulating, antineoplastic and anti-inflammatory agent (page 1, lines 3-5). Shalom teaches that it has surprisingly been found that sucralfate exerts an anti-inflammatory effect when applied topically to the skin and to mucosal surface and that sucralfate exerts a beneficial effect on wounds when applied topically on epithelial surfaces outside the digestive extract (pg. 4, lines 1+ and pg. 5, lines16+). Bar-Shalom teaches does not teach treating wound healing comprising a hydrogel comprising sucralfate with HA and GM-CSF.
Heslet teaches a composition comprising GM-CSF, hyaluronic acid (HA) and sucralfate (page 2, lines19+) and claim 12. They teach that the “effective amount” of MG-CSF is meant a dose which, when administered to a patient in need thereof achieves a concentration which has beneficial biological effect (pg. 31). Heslet teaches that GM-CSF can be 0.1 to 1000 ug per dose and that it can be in quantity according to need of a subject to be treated. Heslet teaches that HA can be 5 mg to 500 mg/ml (assuming a formulation is liquid) (page 32, lines 17+). Heslet teaches that sucralfate may be administered in a dosage ranging from 10 mg (0.01 g) to 5 grams/dose (page 3, lines29+) or 10mg to 500 mg/ml (page 33, line 2). Therefore, the teachings of Heslet explicitly or implicitly meet the limitations of GM-CSF, HA and sucralfate concentration or one skill in the art would be able to optimize the concentrations of GM-CSF, HA and sucralfate as per need of a patient. They teach that GM-CSF can be from about 75%-99% identical to the amino acid sequence of SEQ ID NO: 1 which is GM-CSF amino acid sequence (pg. 25). They teach that GM-CSF may be an analog thereof and that a number of analog are well known in the art including T115I and I117T substitution (see page 25, lines 16+). Haslet does not teach that the composition is a hydrogel. Additionally, it is well known in the art that GM-CSF promotes accelerated wound healing in mammals (Abstract, pg. 21-22). They teach that GM-CSF can be used for chronically granulating infected wounds which are typically resistant to repair (pg. 22 lines 27+) (see Pierce et al. (IDS, WO 92/14480)). It is noted that Pierce is to support the skill of the art and not as a prior art.
Xu et al. teach that hyaluronic acid is or nature’s most versatile and fascinating macromolecules and is an essential component of the natural extracellular matrix (ECM) (see abstract). They teach that HA is an attractive starting material for the construction of hydrogels with desired morphology, stiffness and bioactivity (abstract). They teach that HA-based hydrogels are promising materials for tissue repair and regeneration (see abstract, last two lines). Therefore, it would have been obvious to one skill in the art at the time of the invention to use HA for making a composition in a hydrogel form for a topical use in wound healing. Xu et al does not explicitly teach using sodium salt of HA, although HA and Na salt of HA both comprise the similar function.
Liao et al teach that HA is a polyanionic poly saccharide that consists of N-acetyl-D-glucosamine and beta glucuronic acid. They teach that sodium salt of HA is more stable in a composition (page 329, left col.).
Neither Bar-Shalom, Heslet, Xu nor Liao teaches a formulation comprising GM-CSF in a liposome.
Reher et al teach that use of liposome aides sustained delivery of a formulation when it is desired in a hydrogel (see page 20, lines 26+). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use liposomes as taught Reher et al in a wound healing composition comprising GM-CSF, HA and sucralfate as taught by Bar-Shalom, Heslet et al., Xu et al., and Liao et al for treating chronic wound in a subject in need thereof. Additionally, one would have been motivated to do so because Reher et al teach that liposomes are routinely used for sustained delivery of composition and therefore, the instantly claimed method for delivery a composition in liposome would provide a sustained delivery of topical GM-CSF for wound healing to a subject in need thereof. Further, one would have a reasonable expectation of success in using a liposome mediated delivery of GM-CSF because Reher et al teaches such formulation and that it would provide a sustained delivery of the therapeutic agent. Therefore, the invention would have been obvious to one ordinary skill in the art over the combined teachings of the art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646